IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 458 MAL 2021
                                               :
                    Respondent                 :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
             v.                                :
                                               :
                                               :
JOHN ROMAGNOLO,                                :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

     AND NOW, this 4th day of January, 2022, the Petition for Allowance of Appeal is

DENIED.

     Justice Brobson did not participate in the consideration or decision of this matter.